 

 

Exhibit 10.1

SEPARATION AGREEMENT

 

November 13, 2020 (the “Agreement Date”)

 

Kyle Lomeli

[ADDRESS]

 

Dear Kyle:

 

The purpose of this Separation Agreement (the “Agreement”) is to set forth the
terms of your separation of employment from CarGurus, Inc. (“CarGurus” or the
“Company”), including the following defined terms:

 

 

•

Separation Date: May 14, 2021

 

•

Transitional Employment Period: the period commencing on the Agreement Date and
ending on the Separation Date

 

•

Severance Period: the nine (9) month period following the Separation Date

 

•

Severance Pay: $262,500 an amount equal to your current base salary for the
duration of the Severance Period

 

1.Effect of Agreement.  The date that you sign and return to the Company (a) the
Agreement, (b) the Consulting Agreement and Restricted Stock Unit Agreement
provided to you (collectively the “Consulting Agreement”) and (c) the
Affirmation attached as Exhibit A (the “Affirmation”) is referred to as the
“Acceptance Date”. This Agreement shall be effective and binding on the parties
on and after the date that is eight business (8) days after the Acceptance Date
if you have not revoked this Agreement in accordance with its terms during the
preceding seven business (7) day period.

 

2.Termination of Employment.  Your employment with the Company will terminate on
the Separation Date. After the Separation Date, you shall have no authority to
represent yourself as an employee or agent of the Company. On the Separation
Date, the Company shall pay your accrued but unpaid base salary and any accrued
but unused vacation through the Separation Date. During the Transitional
Employment Period, you shall perform assigned tasks, complete ongoing projects,
and otherwise assist the Company in the transition of work in connection with
any duties you have performed at the Company as may be requested by the Company.
Your employment status during the Transitional Employment Period will continue
to be at will. During the Transitional Employment Period, you shall continue:
(i) to receive your base salary, subject to all ordinary payroll taxes and
withholdings, in accordance with the Company’s payroll policies and procedures;
and (ii) to participate in the Company’s employee benefits programs and employee
insurance benefits programs, but only to the extent that you currently
participate in such programs and remain eligible under any applicable plan
document(s), except that you shall not be eligible to participate in any bonus
or commission program during the Transitional Employment Period unless otherwise
approved by the Compensation Committee of the Company. You acknowledge and agree
that the offer of continuation of your employment during the Transitional
Employment Period is provided in further consideration of your covenants and
obligations set forth in this Agreement and the Affirmation.

 

3.Severance Pay.  Provided that you have accepted this Agreement and complied
with its terms and conditions and you have not revoked this Agreement or the
Affirmation, the Company agrees to pay you the Severance Pay. Payment of the
Severance Pay will commence after the later of the Separation Date or the date
on which you no longer have any ability to revoke this Agreement or the
Affirmation in accordance with their terms and will be paid either in a lump sum
or in accordance with

--------------------------------------------------------------------------------

 

the Company’s normal payroll practices as determined by the Company. The
Severance Pay is subject to tax withholdings and any other authorized
deductions.  

 

You acknowledge and agree that the Severance Pay is not otherwise due or owing
to you under any other agreement, obligation or any Company policy or
practice.  The Severance Pay is not intended to be, and shall not be construed
to constitute, a severance plan, and shall confer no benefit on anyone other
than you. You further acknowledge that except for (i) the specific financial
consideration set forth in this Agreement, (ii) any unpaid regular wages earned
through the Separation Date, (iii) any accrued but unused vacation earned
through the Separation Date, (iv) any business expenses incurred by you on
behalf of the Company for which you submit a timely reimbursement claim in
accordance with Company policy on or prior to the Separation Date, and (v) any
vested amount owing to you pursuant to any 401(k) savings plan of the Company,
you are not and shall not in the future be entitled to any other compensation,
benefit or reimbursement including, without limitation, other wages,
commissions, bonuses, incentives, vacation pay, holiday pay, overtime pay,
sabbatical pay, any form of equity, any equity vesting or acceleration, or any
other form of compensation or benefit.

 

Subject to your completion of the appropriate forms, and subject to all the
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), you will be entitled to continue your participation, if any,
in the Company’s medical and dental insurance plans, to the same extent that
such insurance is provided to persons then employed by the Company and made
available to you prior to the date hereof, in accordance with applicable
law.  Such participation in the Company’s medical and dental insurance plans
will be at the Company’s expense through the conclusion of the Severance Period
(the “Continuation Period”). If you obtain employment that provides medical and
dental insurance during the Continuation Period, you shall notify the Company
promptly, and the Company will no longer be obligated to provide payment for
your medical and dental benefit continuation.  You also have the right to
continue your medical and dental insurance coverage after the Continuation
Period, subject to the requirements of COBRA, at your own cost.  The “qualifying
event” under COBRA shall be deemed to have occurred on the Separation Date.

  

4.Equity Grants.  If you have received a grant of equity from the Company, you
acknowledge and agree that from and after the Separation Date, all vesting of
any equity grant under any equity plan (of whatever name or kind, including,
without limitation, any stock option plan or plan relating to restricted stock
units) that you participated in or were eligible to participate in during your
employment with the Company will terminate, except for the grant of equity
issued under the Restricted Stock Unit Agreement between the Company and you
dated as of the date of this Agreement, which equity grant will vest as
specified in such agreement.  If you have received a grant of stock options from
the Company, you further acknowledge and agree that you are entitled to exercise
only those stock options that have vested as of the Separation Date, and only in
accordance with the terms and conditions of the applicable Company plan,
including those provisions regarding the time in which you must exercise vested
options.  

 

5.Confidentiality, Acknowledgements and Other Obligations.  You expressly
acknowledge and agree to the following:

 

(i)You will keep all confidential information and trade secrets of the Company
confidential, and not use or disclose any of the same, and you will abide by any
and all common law and statutory obligations relating to protection and
non-disclosure of the Company’s trade secrets and confidential or proprietary
documents and information. In addition, you acknowledge that the Company is
providing you with notice of immunity under the Defend Trade Secrets Act of
2016, attached as Exhibit B.

 

(ii) Except as may be set forth in this Agreement, you acknowledge that you
remain obligated under, and agree that you will comply with, the provisions of
any agreement between

- 2 -

--------------------------------------------------------------------------------

 

you and the Company that protects the confidentiality of the Company’s
information and imposes certain restrictions and obligations on you after your
employment, including on your ability to use or share confidential information,
to solicit employees or customers of the Company or to compete with the Company
(each such agreement, collectively, the “NDA”), each of which is incorporated
herein by reference. You specifically acknowledge and agree that you have
received and are now receiving consideration for any restrictive covenants
included in the NDA, and you expressly reaffirm these restrictive covenants.

 

(iii)You shall keep confidential all information relating in any way to this
Agreement, including the terms and amount of financial consideration provided
for in this Agreement and the negotiations associated with this Agreement, and
shall not disclose such information to any person or entity (other than an
immediate family member, legal counsel or financial advisor, provided that you
instruct any such individual to whom disclosure is made about these obligations
and such individual agrees to be bound by these confidentiality obligations),
except as required by law.

 

(iv)From and after the date hereof unless specifically requested by the Company
in writing, you will cease using any Company property (including computer
equipment) and Company information.  Within five (5) business days after request
by the Company, you will return to the Company in the manner specified by the
Company all Company property and equipment and all Company documents, code,
information and data in any form (including financial plans, management reports,
customer lists, and other documents and information), in each case without
deleting or otherwise damaging or altering the same and without retaining any
copies.  On or prior to the Separation Date, you will provide the Company with
all information necessary to log in to, assume control of, and access any
database, system, account or application over which you had control or to which
you had access during your employment (including username, password, PIN
information and any other access credentials for any devices or accounts).  From
and after the date hereof unless specifically requested by the Company in
writing, you will no longer access any such database, system, account or
application. The Company intends to return to you your personal items located at
any of the Company’s offices after the reopening of the respective Company
offices.

 

(v)You will not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company (including its
officers, directors, and employees) including, but not limited to, any
statements that disparage any person, product, service, financial condition,
capability or any other aspect of the business of the Company, and you will not
engage in any conduct that could reasonably be expected to harm professionally
or personally the reputation of the Company (including its officers, directors,
and employees).  

 

(vi)You represent to the Company that you have not engaged in any fraudulent or
unlawful conduct relating to the Company or your employment, that you have
complied with all contractual obligations with the Company, that you have
complied with Company policies and procedures, and that you have fully disclosed
to the Company all material information relating to the performance of your
employment.

 

6.Cooperation.  During the Severance Period and thereafter, you will make
yourself available to the Company, upon reasonable notice, to assist in any
matter relating to the services performed by you during your employment with the
Company including, but not limited to, transitioning your duties to others at
the Company and providing assistance in any legal or regulatory investigation,
matter or Claim (as defined below).  

 

7.Release of Claims.  You hereby acknowledge and agree that by signing this
Agreement and the Affirmation, you (on behalf of yourself and your
representatives, agents, estate, heirs, attorneys,

- 3 -

--------------------------------------------------------------------------------

 

insurers, spouse, executors, administrators, successors and assigns) are waiving
your right to assert any Claim, and you hereby release the Company from any
Claim, arising from acts, omissions, facts, or circumstances that occurred on or
before the Acceptance Date, and if you do not revoke the Affirmation prior to
the Separation Date, arising from acts, omissions, facts, or circumstances that
occurred on or before the Separation Date to the maximum extent permitted by
law. You may revoke the Affirmation on or prior to the Separation Date by
sending an email to the Company’s Chief People Officer at aeldridge@cargurus.com
with a copy to the Company’s Legal Department at legal@cargurus.com that
specifically notifies the Company of your revocation of the Affirmation under
this Section.

 

You agree that your waiver and release bars any form of legal claim, lawsuit,
charge, complaint or any other form of action against the Company (each, a
“Claim”) seeking money or any other form of relief, including equitable relief
(whether declaratory, injunctive or otherwise), damages or any other form of
monetary recovery (including back pay, front pay, compensatory damages, overtime
pay, emotional distress, punitive damages, attorneys’ fees and any other costs
or expenses). You understand that there could be unknown or unanticipated Claims
resulting from your employment with the Company and the termination of your
employment, and you agree that such Claims are included in this waiver and
release.  You specifically waive and release the Company from any Claims arising
from or related to your employment relationship with the Company or the
termination of your employment, including without limitation Claims under any
statute, ordinance, regulation, executive order, common law, constitution and
any other source of law of any state, country and/or locality, including but not
limited to the United States, the Commonwealth of Massachusetts, the State of
California, the State of Michigan, the state in which you reside, and/or any
other state or locality where you worked for the Company (collectively “Laws”).

 

Without limiting the foregoing waiver and release, except for Claims resulting
from the failure of the Company to perform its obligations under this Agreement,
you specifically waive and release the Company from:

 

(i)Claims under any Law concerning equal pay, civil rights, discrimination,
harassment, retaliation and fair employment practices, including the California
Fair Employment and Housing Act (Cal. Gov. Code, Title 2, Division 3, Part 2.8),
the California Constitution, the Massachusetts Fair Employment Practices Act
(M.G.L. c. 151B), the Massachusetts Sexual Harassment Law (M.G.L. c. 214, § 1C),
the Massachusetts Equal Pay Act (M.G.L. c. 149, § 105A), the Massachusetts Equal
Rights Act (M.G.L. c. 93, §§ 102, 103), the Elliott-Larsen Civil Rights Act
(Mich. Comp. Laws § 37.2101 et seq.), the Persons with Disabilities Civil Rights
Act (Mich. Comp. Laws § 37.1101 et seq.), the Michigan compensation
discrimination law (Mich. Comp. Laws § 408.423), Title VII of the Civil Rights
Act of 1964 (42 U.S.C. § 2000e et seq.), 42 U.S.C. § 1981, the Age
Discrimination in Employment Act (29 U.S.C. § 621 et seq.) and the Americans
with Disabilities Act (42 U.S.C. § 12101 et seq.), each as they may have been
amended through the Separation Date.

 

(ii)    Claims under any Law relating to wages, hours, overtime, whistleblowing,
leaves of absences or any other terms and conditions of employment, including
but not limited to the California Labor Code (including all laws and regulations
relating to payment of wages, overtime or any other compensation or benefit),
the California Family Rights Act (Cal. Gov. Code §§ 12945.2 and 19702.3, the
Family and Medical Leave Act of 1993 (29 U.S.C. § 2601 et seq.), the
Massachusetts Payment of Wages Law (Massachusetts General Laws Chapter 149,
§§ 148, 150), Massachusetts General Laws Chapter 149 in its entirety,
Massachusetts General Laws Chapter 151 in its entirety (including but not
limited to the minimum wage and overtime provisions), the Michigan Workforce
Opportunity Wage Act (Mich. Comp. Laws § 408.411 et seq.), the Michigan Payment
of Wages and Fringe Benefits Act (Mich. Comp. Laws § 408.471 et seq.), the
Michigan Whistleblowers’ Protection Act (Mich. Comp. Laws § 15.361

- 4 -

--------------------------------------------------------------------------------

 

et seq.), each as they may have been amended through the Separation Date.   You
specifically acknowledge that you are waiving any Claims for unpaid wages under
these and other Laws.   

 

(iii)   Claims under any local, state or federal common law theory including,
without limitation, any Claim for breach of contract, implied contract,
promissory estoppel, quantum meruit, or any Claim sounding in tort.  

 

(iv)   Claims arising under the Company’s policies, equity plans, and benefit
plans.

 

(v)   Claims arising under any other Law or constitution.

 

You acknowledge and agree that your receipt of the Severance Pay is contingent
upon your providing the waivers and releases in this Agreement, not revoking
this Agreement and not revoking the Affirmation.

 

Consistent with the provisions of Laws regarding discrimination (the
“Discrimination Laws”), nothing in your waiver and release shall prohibit you
from challenging the validity of the release under the Discrimination Laws or
from filing a charge or complaint of age or other employment related
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or
similar state agency, or from participating in any investigation or proceeding
conducted by the EEOC or such state agency.  However, your release and waiver
does prohibit you from seeking or receiving monetary damages or other
individual-specific relief in connection with any such charge or complaint of
age or other work-related discrimination.  Further, nothing in this Agreement
shall limit the Company’s right to seek immediate dismissal of such charge or
complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under the Discrimination Laws, or the Company’s
right to seek restitution or other legal remedies of the economic benefits
provided to you under this Agreement in the event that you successfully
challenge the validity of this release and prevail in any claim under the
Discrimination Laws.

 

8.OWBPA.  You have specific rights under the federal Age Discrimination in
Employment Act (“ADEA”) and Older Workers Benefits Protection Act (“OWBPA”),
which prohibit discrimination on the basis of age.  The release in Section is
intended to release any Claim you may have against the Company alleging
discrimination on the basis of age under the ADEA, OWBPA and other
laws.  Notwithstanding anything to the contrary in this Agreement, the release
in Section 7 does not cover rights or Claims under the ADEA that arise after the
Acceptance Date.

 

The Company desires that you fully understand the provisions and effects of this
Agreement.  Consistent with the provisions of the OWBPA, you have a period of
twenty-one (21) days from the date of delivery of this Agreement to you to
consider and accept the provisions of this Agreement. You acknowledge and agree
that any changes to this Agreement, whether material or immaterial, do not
extend this period. You may revoke this Agreement within seven (7) business days
after the Acceptance Date by sending an email to the Company’s Chief People
Officer at aeldridge@cargurus.com with a copy to the Company’s Legal Department
at legal@cargurus.com that specifically notifies the Company of your revocation
of this Agreement under this Section.

 

9.Consequences of Breach or Revocation.  In addition to any other remedies set
forth in this Agreement or otherwise available to the Company in law or equity,
a breach by you of any of your obligations set forth in this Agreement, your
failure to execute the Affirmation or your revocation of the Affirmation prior
to the Separation Date shall entitle the Company to cease providing any
Severance Pay and to recover any Severance Pay already provided to
you.  Notwithstanding any such breach or failure, your release and waiver set
forth in this Agreement will remain in full force and effect to the maximum
extent permitted by law.  

 

- 5 -

--------------------------------------------------------------------------------

 

10.Unemployment Benefits.  You may seek unemployment benefits as a result of the
termination of your employment from the Company. Decisions regarding
unemployment eligibility, including whether the Severance Pay affects the amount
of eligibility, if any, are made by the applicable unemployment agency, not by
the Company. The Company agrees to provide any necessary documents to enable you
to seek such unemployment benefits promptly after a request in writing by an
applicable state unemployment agency. Nothing in this Section shall be construed
to require the Company to make, and the Company will not make, untruthful
statements to an agency in connection with any claim for unemployment benefits.

 

11.Governing Provisions.

 

(i)Except as otherwise expressly provided in this Agreement and your continuing
obligations under the NDA, this Agreement, together with the Exhibits and the
Affirmation, which both constitute a part of this Agreement, supersedes any
prior oral  or written agreement and sets forth the entire agreement between you
and the Company. No variations or modifications to this Agreement shall be valid
unless reduced to writing and signed by the parties to this Agreement.

 

(ii)The validity, interpretation and performance of this Agreement shall be
governed by, and construed in accordance with, the internal laws of the
Commonwealth of Massachusetts, without giving effect to conflict of law
principles.  Any action, demand, claim or counterclaim relating to the terms and
provisions of this Agreement or to its breach, shall be commenced in
Massachusetts in a court of competent jurisdiction, and venue for such actions
shall lie exclusively in Massachusetts. To the fullest extent permitted by law,
any action, demand, claim or counterclaim relating to this Agreement shall be
resolved by a judge alone, and both parties hereby waive the right to a trial
before a civil jury.

 

(iii)The terms of this Agreement are severable, and if for any reason any part
hereof shall be found to be unenforceable, the remaining terms and conditions
shall be enforced in full.

 

(iv)This Agreement shall inure to the benefit of the Company and its successors
and assigns and shall be enforceable against your heirs, executors and
assigns.  

 

(v)Except for the Company’s obligations set forth in Section 3 of this
Agreement, which shall be the obligations solely of CarGurus, Inc., wherever the
term the Company is used in this Agreement, it shall include CarGurus, Inc. and
any and all entities corporately related to CarGurus, Inc. (including but not
limited to any parents, divisions, affiliates and subsidiaries), and its and
their respective partners, officers, directors, employees, agents,
representatives, successors, predecessors, and assigns. The parties agree that
all of such foregoing entities and persons are intended third party
beneficiaries of this Agreement.

 

The Company advises you to consult with legal counsel for the purpose of
reviewing the terms of this Agreement. By executing this Agreement and the
Affirmation, you are acknowledging that you have been afforded sufficient time
to understand the terms and effects of this Agreement and to consult with legal
counsel, that your agreements and obligations hereunder are made voluntarily,
knowingly and without duress, and that neither the Company nor any of its
employees, agents or representatives has made any representations inconsistent
with the provisions of this Agreement.

 

********

- 6 -

--------------------------------------------------------------------------------

 

To accept the terms of this Agreement, you must sign and return this Agreement
and the Affirmation to the Company’s Chief People Officer at
aeldridge@cargurus.com or by electronic signature and transmission within the
applicable period specified in Section 8.

 

 

Very truly yours,

 

CARGURUS, INC.

 

 

By: /s/ Andrea Eldridge

Name: Andrea Eldridge

Title: Chief People Officer

 

 

 

ACCEPTED AND AGREED:

 

 

/s/ Kyle Lomeli

Kyle Lomeli

 

Acceptance Date: 11/13/2020




- 7 -

--------------------------------------------------------------------------------

 

Exhibit A

 

Affirmation

 

Unless I revoke this Affirmation in accordance with the terms and conditions of
the Separation Agreement between the Company and me on or prior to the
Separation Date, I hereby affirm through and as of the Separation Date the
provisions of the Separation Agreement in their entirety including, without
limitation, the release of all Claims against the Company as of and through the
Separation Date (other than Claims under the ADEA that arise after the
Acceptance Date) to the maximum extent permitted by law.  This Affirmation
constitutes a part of the Separation Agreement effective as of the Acceptance
Date.  Capitalized terms shall have the meanings ascribed to them in the
Separation Agreement.

 

ACCEPTED AND AGREED:

 

 

/s/ Kyle Lomeli

Kyle Lomeli

 

Acceptance Date: 11/13/2020

 

 

 

 

 

 

 

 

 

 

 

 




- 8 -

--------------------------------------------------------------------------------

 

Exhibit B

Notice of Immunity

Consistent with federal law, the Company hereby notifies you of the following
provisions of the Defend Trade Secrets Act of 2016.

Immunity from Liability for Confidential Disclosure of a Trade Secret to the
Government or in a Court Filing—

 

(1)

Immunity.—An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—

 

(A)

is made –

 

(i)

in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and

 

(ii)

solely for the purpose of reporting or investigating a suspected violation of
law; or

 

(B)

is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.

 

 

(2)

Use of Trade Secret Information in Anti-Retaliation Lawsuit—An individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual—

(A)  files any document containing the trade secret under seal; and

(B)  does not disclose the trade secret, except pursuant to court order.

******

 

 

 

 

 

 

 

 

 

 

 

- 9 -